Citation Nr: 0531543	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-20 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, K.B., a friend, and R.M., a care giver


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
May 1975.  

In September 1998, the RO denied the claim of service 
connection for migraine headaches.  In February 1999, the 
veteran submitted a notice of disagreement.  In September 
1999, the RO issued a statement of the case and in October 
1999, they received the veteran's substantive appeal.  

In a May 2001 rating decision, the RO denied the claim of 
special monthly pension based on the need for aid and 
attendance and based on housebound status, as well as a claim 
of service connection for a psychiatric disorder, to include 
PTSD.  In July 2001, the veteran submitted a notice of 
disagreement.  The veteran was issued a Statement of the Case 
in June 2002 and in July 2002, the RO received his 
substantive appeal.

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Video Conference hearing. 

In December 2003, the Board remanded the claims to the RO for 
further development.

In May 2005, the RO granted service connection for migraine 
headaches.  The RO also granted service connection for 
special monthly pension by reason of being housebound.  Thus, 
these issues are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  There is no competent medical evidence showing that the 
veteran currently has a psychiatric disability which is 
related to service.

3.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2005)

2.  The criteria for special monthly pension based on the 
need for aid and attendance are not met. 38 U.S.C.A. § 1502, 
1521, (West 2004); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in May 2001, March 2004, and November 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including May 2001, March 2004 and November 2004 VCAA 
letters) informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOCs, SSOCs and various letters 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, Social Security Administration records, 
private and VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The veteran's January 1974 service entrance examination 
report reveals that he reported a history of depression or 
excessive worry and of nervous trouble.  Psychiatric 
examination, however, was normal.  In April 1975, the veteran 
was referred to the psychology department.  The provisional 
diagnosis was personality disorder.  At the time of the 
evaluation, the veteran complained of back pain which stemmed 
from an automobile accident which occurred shortly before she 
entered service.  She stated that her current job aggravated 
her condition.  It was reported that she was engaged to be 
married, and that her fiance wanted her to be discharged from 
active military service.  The examiner stated that the 
interview and test results suggested that the veteran 
experienced emotional disturbances in terms of somatic 
events.  There was no evidence of malingering or deception.  
He related that the veteran appeared to be experiencing real 
discomfort from her physical symptoms.  He stated that it was 
possible that her symptoms may have a real physical basis, 
considering her recent auto accident.  He, however, found 
that with her personality organization, she was likely to 
exaggerate and distort the real discomfort she may be 
feeling, making medical diagnosis difficult.  The 
psychologist diagnosed hysterical personality with 
psychophysiological musculoskeletal disorder.  He stated that 
although the veteran could best be described as a hysterical 
personality, her condition was not so severe as to warrant 
psychiatric hospitalization or psychiatric discharge.  Her 
condition was notably resistant to psychotherapeutic 
intervention and she was furthermore, totally unmotivated to 
participate in therapy.  

Although the veteran's April 1975 service discharge 
examination report reveals the veteran reported a history of 
depression or excessive worry and of having nervous trouble, 
psychiatric examination was normal.

A November 1996 VA hospital summary reveals that the veteran 
was treated for chest complaints.  She was diagnosed as 
having a mild anxiety disorder and there was a question as to 
whether the veteran had a diagnosis of depression.  In 
December 1996, the veteran was diagnosed as having an 
adjustment reaction in relation to starting a new job.

In July 1999, the veteran was hospitalized due to overdosing 
on Benadryl.  She gave a past history of being abused by her 
father and stated that she was raped in 1981.  No diagnosis 
was given on Axis I and borderline personality disorder was 
given on Axis II.  Other reports dated in 1999 reveal 
diagnoses of dissociative disorder, borderline personality 
disorder, major depression, psychotic disorder, not otherwise 
specified, rule out major depressive disorder with psychotic 
features.  It was also shown that the veteran had PTSD 
related to sexual trauma due to being raped after service.

The veteran, in September 2000, filed a claim for nonservice-
connected pension.  She reported that she could no longer 
work due to disability.  She stated that ironing one shirt or 
doing dishes caused her pain.  She stated that someone had to 
come in 2- 3 times a week to help her.  In a RO report of 
contact, it was reported that the veteran claimed that she 
required 24 hour care and that she could not pay for it.

In October 2000, the RO granted nonservice-connected pension.  
In an October 2000 RO report of contact, the veteran stated 
that she thought she was applying for aid and attendance.  
The RO, in October 2000, denied the veteran's claim for 
special monthly pension based on the need for aid and 
attendance and based on housebound status.

In October 2000, through her representative, the veteran 
submitted evidence in support of her claim for special 
monthly pension based on the need for aid and attendance and 
housebound status.  A December 1999 statement from a VA staff 
psychiatrist revealed his opinion that the veteran would 
probably benefit from having a companion live in her home 
with her.  The psychiatrist stated that she needed someone to 
talk over her daily life experiences with and help her to 
keep her perspective.  That same psychiatrist in September 
2000 stated that the veteran was being treated for PTSD, 
borderline personality disorder and dissociative disorder.  
He stated that she was in individual and group therapies for 
depression, PTSD, chronic pain and a women's support group.  
He stated that the veteran had a need for a caregiver for her 
psychiatric condition, as she was often suicidal.  He 
reported that the caregiver was a type of social support and 
was not needed for travel purposes nor was it necessary for 
this caregiver to be present 24 hours per day.  Also received 
was a September 2000 letter from a public housing manager.  
The public housing counselor noted that the veteran had 
requested a live in aide for assistance in basic living 
skills and tasks per her doctor's statement.  She reported 
that R.M was chosen as the live-in aide and that they would 
accept him as a qualified live-in aide once his criminal 
background check had been completed.

In November 2000, the veteran filed a claim of service 
connection for a psychiatric disability.  In connection with 
the claim, VA medical records covering the period of 2000 to 
2001 were obtained and associated with the claims file.  A 
May 2001 hospital summary reveals that the veteran was 
evaluated in the hospital for complaints of having a seizure.  
The discharge diagnoses were pseudoseizures, personality 
disorder, PTSD, panic disorders with depression, chronic 
pain, migraines, obesity, hyperlipidemia, small hiatal 
hernia, sleep apnea, tobacco abuse, gastroesophageal reflux 
disease.

The RO, in May 2001, denied the claim for special monthly 
pension based on the need for aid and attendance.  

In May 2001, the veteran was involuntarily admitted for 
psychiatric treatment.  During this time she was evaluated by 
the state and by VA.  Her diagnoses included the following:  
somatization disorder, dysthymic disorder, borderline 
personality disorder, intermittent explosive disorder, 
depressive disorder, psychosis, NOS, depressive disorder, NOS 
(provisional), dysthymic disorder, early onset (provisional), 
history of PTSD, rule out personalty traits or coping style 
affecting medical condition, and boerderline/histrionic 
personality traits, and an adjustment disorder with mixed 
disturbance of emotions and conduct.  Her stressors were 
reportedly being a victim of child abuse and rape (by 
veteran's report).  During hospitalization, the veteran gave 
a history of physical abuse from her father when she was a 
child, and she reports being raped after service by a friend 
of a girlfriend.  
A June 2001 VA report of contact reveals that the veteran 
reported being sexually assaulted after service.  She also 
reported that she had an abusive childhood, but that she did 
not remember it until 1998.  She claimed PTSD was due to an 
abusive childhood and that it should be service-connected.  
In a July 2001 statement, the veteran related that she was 
not assaulted while on active duty.  She reported that she 
was abused as a child prior to active duty.  She related that 
any form of stress would cause her to become depressed.  She 
reported that she was diagnosed as having PTSD based on 
childhood abuse and the assault following discharge from 
service.  She further reported that her roommate in service 
tried to kill her by holding her upside down from a third 
floor balcony.

The RO, in November 2001, denied the claim of service 
connection for a personality disorder.

In April 2003, the veteran testified at a Board Video 
Conference hearing.  The veteran stated that she had a bad 
reaction to medication given to her for headaches.  She 
reported that she hit an officer, and that her actions were 
due to the medication she was given.  She stated that when 
stationed at Paxtuent River in April/May 1975 her roommate 
assaulted her by hanging her over a third floor balcony.  She 
stated that this person was not brought up on charges.  She 
reported that after this incident she had a hard time 
trusting people, as well as had a hard time making friends.  
She reported that she was diagnosed as having PTSD with 
severe anxiety and panic attacks, dissociative disorder, and 
borderline personality disorder.  

The veteran's caretaker and friend testified that the veteran 
needed assistance.  Her caretaker stated that the veteran's 
mobility was very limited.  He stated that she would fall and 
could not get up.  He stated that sometimes the veteran had 
trouble getting dressed and sometimes needed assistance in 
getting out of bed and showering.  The veteran's friend 
stated that the veteran needed assistance and that she could 
not perform household chores because of pain.  The veteran 
testified that she had a fear of hurting herself and that she 
had mental and physical problems which required someone to be 
with her twenty four hours a day, seven days a week.  

The veteran submitted a VA Form 9 in July 2002.  She stated 
that she required 24 hours of care due to her physical and 
psychological conditions.  She reported that without this 
care, she would be a hazard to herself and others.

A June 2003 private psychiatric treatment report reveals that 
the veteran was treated due to suicidal/homicidal symptoms, 
and complaints of severe depression.  Axis I revealed 
diagnoses of depressive disorder, NOS, rule out major 
depressive disorder, and borderline personality disorder.  
Additional private treatment reports from 2003 continued to 
show diagnoses of depressive disorder and borderline 
personality disorder.

Treatment reports from University Psychiatric Association 
show that the veteran received periodic psychiatric treatment 
in 2003.  During one treatment session, the veteran mentioned 
being physically and emotionally abused by her alcoholic 
father, being stressed while in the Navy, and of being raped 
by a friend of her girlfriend.  During these sessions she was 
noted to have a borderline personality disorder, PTSD, and a 
dissociative disorder.

A January 2004 letter by Peter J. Ochoa, MD reveals that the 
veteran was his patient.  He opined that the veteran had a 
significant medical condition that required her to have a 
live-in aide.  He related that the veteran was unable to take 
care of herself totally and would benefit from this care.

In November 2004, the RO received records from the Social 
Security Administration (SSA).  In a January 2000 letter the 
SSA notified the veteran that a full favorable decision had 
been made concerning her claim.  The SSA disability 
determination and transmittal form dated in March 2000 
reveals that it was determined that the veteran was disabled 
as of March 1998.  The primary diagnosis was disorders of the 
muscle, ligament and fascia.  The secondary diagnosis was 
disorders of the back, discogenic and degenerative.  The 
associated records included medical evaluation reports from 
SSA, private treatment records and treatment reports from VA, 
which have already been associated with the veteran's claim 
file.  She reported that in July 1999 she attempted suicide.  
Depression with suicidal ideation was diagnosed.  A December 
1999 psychiatric assessment revealed that the veteran 
reported being raped and beaten up in 1981 by someone she 
knew.  She also reported finding her fiancee dead in bed.  
The associated SSA records reveal diagnoses of Major 
Depression, depression, dissociate disorder by history, PTSD 
and a personality disorder.

In November 2004, the veteran underwent a VA examination for 
aid and attendance and housebound status purposes.  During 
the examination, the veteran reported that her psychiatric 
disability rendered her frequently suicidal and that she had 
the potential to harm herself and others.  As a result, she 
claimed that she required aid and attendance.  The examiner 
reported that the veteran was recognized for the following: 
residuals of a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy secondary to prolapse and adhesions, a 
back and neck disorder, major depressive disorder, a leg 
disorder, migraine headaches, a hip disorder, myofascial pain 
syndrome, right lateral epicondylitis and benign densities in 
the breast, gastroesophageal reflux disease with a hiatal 
hernia, residuals of bladder neck surgery for incontinence, 
asymptomatic gallbladder disease, status post 
cholecystectomy, bilateral plantar fasciitis with surgical 
intervention bilaterally, and a left ureteral stone with 
residual colic.  

The veteran reported to the examination in a motorized 
wheelchair and was in the attendance of another person whom 
she reported lived with her and helped her with her 
activities of daily living, as well as her instrumental 
activities of daily living.  The veteran stated that she was 
not able to completely dress herself and that she needed 
assistance with lower body dressing, in particular, that she 
needed assistance getting in and out of the shower, as well 
as the bathtub because of instability.  She needed assistance 
with household chores, such as laundry and with shopping 
because of her inability to be able to be fully mobilized.  
She used a bedside commode and occasionally needed assistance 
getting on and off of the commode.  She did her own cooking, 
but her attendant did approximately 25 percent of the 
cooking.  

The examiner noted that the veteran was status post bladder 
neck surgery times four and the last occurred in May 2004.  
The veteran denied any further urinary incontinence and 
bladder incontinence.  She was status post fracture of the 
right hip and pelvis in September 2003 after falling out of 
her wheelchair.  She reported that she slept in a hospital 
bed with overhead triangle.  The examiner noted that the 
veteran's current medications included approximately 18 
different drugs.  The examiner also noted that the veteran 
had obstructive sleep apnea and was currently on a CPAP.  Her 
cardiac work-up in 2003 did not show any evidence of 
pulmonary hypertension, congestive heart failure, or coronary 
artery disease, although it was noted in review of records 
that she had been mentioned as possibly having pulmonary 
hypertension, as well as possible heart failure.  The 
examiner, however, again noted that her cardiac work-up was 
negative.

The examiner stated that the veteran was morbidly obese.  He 
reported that she was 5' 3" tall and that she weighed about 
286 pounds.  The examiner stated that the veteran was not 
permanently bedridden, but that she spent approximately 25 
percent of her time in bed, primarily because of her massive 
obesity, as well as because of lower back pain.  Her best 
corrected vision was greater that 5/200 in both eyes.  She 
was able to read and did not indicate any problems with her 
vision.  She was capable of managing her benefit payments in 
her own best interest without restriction.  Her restriction 
as to her environment were physical only and related 
specifically to her obesity.  She did not have any effects of 
advancing age, such as dizziness.  She did have some poor 
balance, primarily because of her obesity and this did affect 
her ability to be able to ambulate, as well as to perform 
self-care.  She was able to travel beyond the premise of her 
home, but only with assistance.  The veteran typically led a 
highly sedentary lifestyle.  She related that she was only 
able to walk two to three steps at any given time.  She was 
largely independent in transfers, but did require assistance 
with both activities of daily living, as well as instrumental 
activities of daily living.  

On physical examination, the veteran was noted to be 
massively obese.  She was seated in a motorized wheelchair.  
She was not able to be weighed because she was not able to 
walk the distance from her wheelchair to the scale in a safe 
manner.  She reported that her weight was 286 pounds and that 
she was 5'3".  Her posture when she stood, even being 
supported was very wide based, primarily because of obesity.  
Her gait with support was stable, and she demonstrated a 
normal tandem foot movement.  Her blood pressure was not able 
to be obtained because a cuff large enough was not available.  
With respect to her upper extremities, she had an excellent 
functional range of movement.  She was right hand dominant.  
She did not demonstrate any decrease in strength or 
coordination, which would affect her ability to self-feed.  
She was able to fasten clothing; however, bathing, shaving, 
and toileting were impaired, primarily because of obesity.  
No amputation was present.  She did not have any peripheral 
edema, clubbing or cyanosis of either of the lower 
extremities, but rather the visualized alterations that could 
appear as edema were simply obesity.  There were no 
significant varicosities.  Distal pulses were well palpated.  
The feet were normal in architecture.  There was no evidence 
of skin breakdown.  There were no contractures.  There was no 
evidence of weakness, lack of coordination, muscular atrophy.  
Deep tendon reflexes of both the upper and lower extremities 
were intact bilaterally and were symmetrical.  There were no 
deformities of the thoracic spine which would interfere with 
breathing.  

The examiner stated that the veteran had evidence of minimal 
degenerative changes; however, they were not significant 
enough to impair her generalized mobility.  The primary 
reason that she required assistance with activities of daily 
living, as well as instrumental activities of daily living 
was because of her massive obesity.  The examiner opined that 
it was well known that weight loss and maintaining a normal 
weight not only improved myalgias, but also joint pain, and 
in particular lower back pain, as well as generalized health.  
He stated that the veteran's obesity interfered with all 
aspects of her lifestyle.  

In December 2004, the veteran underwent a VA psychiatric 
examination.  The examiner reported that he reviewed the 
veteran's medical records, including the claims file and 
electronic medical records.  The examination report contains 
a brief report of the veteran's past psychiatric history.  
The veteran dates the onset of her mental health problems to 
1999, the time of the first inpatient psychiatric admission.  
She related that she had a long history of angry outbursts.  
She reported that she was raped in June 1981.  She reported 
receiving severe beatings when she was a child.  She reported 
that in 1999 she experienced a traumatic event when her 
fiance died unexpectedly.  She related that she had a person 
who lived in her home and was there to help her with things 
like housework and running errands, though this individual 
did not provide personal care.  

The examiner stated that findings that interfere with 
employment and social functioning include her physical 
impairment and mobility, as well as her depression.  Her 
depression is described as poor self esteem, resulting in 
very poor self care, even in her personal hygiene.  She has a 
history of psychiatric decompensation.  These episodes were 
consistent with the expected course of borderline personality 
disorder.  She did report a symptom history of flashbacks 
related to sexual trauma which occurred in 1981, as well as 
being physically abused as child prior to her military 
service.  She did not report current symptoms of PTSD at this 
time.  It was most likely that the veteran's symptoms of PTSD 
were better subsumed under the diagnosis of borderline 
personality disorder.  Persons with borderline personality 
disorder tended to have significant trauma histories, and the 
current symptom presentation was not consistent with a 
current diagnosis of PTSD.  The examiner stated that based on 
these findings, it appeared that the veteran had current 
diagnoses of major depressive disorder and borderline 
personality disorder.  He reported that the veteran had 
diagnoses of PTSD and anxiety disorder suggested by history, 
but that her current presentation was not consistent with 
these.  The previous diagnosis of dissociative disorder was 
better subsumed under the diagnosis of borderline personality 
disorder.  Her current social and economic situation was 
consistent with the diagnoses of major depressive disorder 
and borderline personality disorder, as expressed by this 
veteran's psychiatric history and current mental status 
examination.  The examiner diagnosed recurrent severe major 
depressive disorder without psychotic features, cannabis 
abuse and tobacco abuse by history and borderline personality 
disorder.  Axis IV revealed that the veteran's stressors were 
history of physical abuse as a child, history of sexual 
assault as an adult, death of fiance in 1999, and current 
family disputes.

The examiner stated that the relationship between the 
veteran's major depressive disorder and borderline 
personality disorder would best be described as borderline 
personality disorder symptoms being primary, in that they 
were present from young adulthood, in that she did not report 
a history of inappropriate and intense anger, as well as 
intense and unstable relationships from the time of her early 
twenties.  This was consistent with the usual pattern of 
onset of symptoms of borderline personality disorder.  The 
examiner stated that her major depressive disorder was 
associated with multiple life losses, including the death of 
the love of her life in 1999.  

The examiner opined that the diagnosis of borderline 
personality disorder was aggravated by active duty service.  
Symptom onset was during her Navy career.  He related that 
her major depressive disorder did not appear to be related to 
active duty service in that the symptom onset was well after 
the veteran's military career ended and none of the stressors 
and life losses related to her depression was at all related 
to active duty service.  



III.  Analysis

A.  Service connection for a psychiatric disorder, to include 
PTSD

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Certain chronic 
diseases, including a psychosis, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

The veteran claims that she has PTSD based on a service 
stressor.  Generally, the veteran's asserted service stressor 
includes being hung by her feet over a third floor balcony by 
her roommate.

The veteran claims that she has a psychiatric disorder and 
PTSD which is related to service.  She claims that she had 
psychiatric problems which stemmed from her time in service.  
The criteria to substantiate a claim for PTSD are different 
than the criteria for any other psychiatric disorder.  

The Board will first discuss the veteran's claim for a 
psychiatric disorder other than PTSD.  In discussing this 
issue, the Board notes that beginning in 1996 to 2004 that 
medical treatment and hospitalization reports shows the 
veteran has been diagnosed as having various psychiatric 
disorders, including an anxiety disorder, depression, major 
depression, a dissociative disorder, psychotic disorder, a 
borderline personality disorder, an adjustment reaction, 
dysthymic disorder, intermittent explosive disorder, and 
depressive disorder.  In December 2004, the veteran underwent 
a comprehensive VA examination to determine the nature and 
etiology of her psychiatric complaints.  Based on examination 
findings, a review of the claims file and diagnostic testing, 
the VA psychiatrist diagnosed the veteran as having recurrent 
severe major depression and borderline personality.

With respect to the diagnosed borderline personality 
disorder, the Board notes that a personality disorder is not 
a disability for which service connection can be established.  
See 38 C.F.R. § 3.303 (c).  As stated above, in addition to 
being diagnosed as having a personality disorder, the veteran 
has been diagnosed as having various other psychiatric 
disorders other than PTSD, with the most recent diagnosis 
being major depressive disorder.  The Board notes that the 
evidence does not show that the veteran was diagnosed as 
having a psychosis within one year of service discharge.  
Thus, service connection on a presumptive basis is not 
warranted.

The determinative question in the instant case is whether the 
veteran's current psychiatric disorder, first diagnosed 
several years following her service discharge, is related to 
service.  A review of the record fails to demonstrate such a 
connection.  In this regard, the Board notes that although 
the veteran reported a history in service of depression or 
excessive worry and of having nervous trouble, she was noted 
to have a normal psychiatric examination.  Additionally, 
although an April 1975 psychiatric report reveals a diagnosis 
of hysterical personality with psychophysiological 
musculoskeletal disorder, as discussed above, a personalty 
disorder is not a disability for VA purposes.  

None of the medical reports, including outpatient treatment 
and hospitalization reports from 1996 to 2004, relates the 
veteran's current psychiatric disability to service.  The 
reports tend to relate the veteran's condition to life 
situations which occurred outside of the veteran's period of 
active military service.  For instance, a VA psychiatrist in 
December 2004, opined that the veteran's major depressive 
disorder did not appear to be related to active duty service 
in that the symptom onset was well after the veteran's 
military career ended and that none of the stressors and life 
losses related to her depression were at all related to 
active duty.  On Axis IV the psychiatrist revealed that the 
veteran's stressors included being physically abused as a 
child, being sexually assaulted (after service), death of her 
fiancée in 1999 and current family disputes.  The Board notes 
that the veteran related that while in service her roommate 
held her by the feet over a third floor balcony.  There is no 
report of this incident occurring in service.  Additionally, 
the Board finds it interesting to note that a comprehensive 
inservice psychiatric evaluation in April 1975 did not make 
mention of this incident occurring.  In fact, most of the 
psychiatric treatment reports of record do not show that the 
veteran gave a history of being held over a third floor 
balcony in service.  Given the foregoing, the Board concludes 
that the preponderance of the evidence is against a finding 
that this claimed incident occurred in service.  As such, 
service connection for a psychiatric disability based on this 
incident cannot be awarded.  

In sum, there is no competent medical evidence linking the 
veteran's current psychiatric disability to service.  The 
veteran's assertion that her current psychiatric disability 
is related to service cannot be considered competent medical 
evidence of a nexus to service.  As a lay person, she is not 
competent to offer opinions regarding medical diagnosis or 
causation.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Turning to the claim of service connection for PTSD, the 
Board finds that the preponderance of the evidence is against 
the claim.  In this regard, the Board finds that the weight 
of the evidence is against a finding that the veteran 
currently has PTSD.  While some of the post-treatment 
psychiatric reports note a diagnosis of PTSD, none of the 
reports provided detailed symptoms which were associated with 
a diagnosis of PTSD.  It appears that many of the diagnoses 
of PTSD were listed based on the veteran's history of having 
the disorder.  

In a December 2004 VA psychiatric examination report, a VA 
psychiatrist opined that the veteran did not report current 
symptoms of PTSD and that her symptoms of PTSD were better 
subsumed under the diagnosis of borderline personality 
disorder.  The VA psychiatrist related that persons with a 
borderline personality disorder tended to have significant 
trauma histories, and that the veteran's current symptom 
presentation was not consistent with a diagnosis of PTSD.  
The Board finds that the December 2004 VA report is more 
probative than the reports of record showing a diagnosis of 
PTSD.  In this regard, the December 2004 VA examination 
report's finding, that the veteran did not have a diagnosis 
of PTSD, was based on a review of the complete claims file, 
including the reports noting a diagnosis of PTSD.  
Additionally, the finding that the veteran did not have PTSD 
was based on a comprehensive examination of the veteran.  
Moreover, the VA psychiatrist provided a complete rationale 
for his finding that the veteran did not have PTSD.  Given 
the foregoing, the Board finds that the weight of the 
evidence shows that the veteran does not currently have a 
diagnosis of PTSD.  In the absence of evidence of a present 
disability, the claim of service connection must be denied.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992). 

Even if the Board were to determine that the veteran 
currently has PTSD, the Board finds that there is no evidence 
linking a diagnosis of PTSD to an inservice stressor.  It 
appears that any diagnosis of PTSD made has been linked to 
the veteran being sexually assaulted after service and to 
childhood abuse by her father.  The claims file contains no 
corroborating evidence of an inservice stressor.  This is 
needed since there is no evidence that the veteran engaged in 
combat with the enemy.  As noted above, the Board finds the 
veteran's report of being hung over a third floor balcony in 
service not to be credible.  In this regard, the veteran's 
service medical records do not show that this incident 
occurred.  During a comprehensive psychiatric evaluation in 
service, there was no report of this incident.  Moreover, the 
majority of psychiatric reports of record do not show that 
the veteran mentioned this incident.  Rather, the reports 
consistently show that the veteran reported a history of 
being sexually assaulted after service and being physically 
abused as a child.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD which is related to a verified 
inservice stressor.  As the weight of the evidence is against 
the claim the benefit-of-the doubt doctrine does not apply.  
Therefore, the claim of service connection must be denied.


B.  Special monthly pension based on the need for the regular 
aid and attendance of another person

In May 2005, the veteran was granted special monthly pension 
based on being housebound.  Thus, the Board will only 
consider whether special monthly pension is warranted based 
on the need for aid and attendance. 

Increased pension is payable to a veteran by reason of need 
of aid and attendance.  See 38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.  The need for aid and attendance means being 
helpless or nearly so helpless as to require the regular aid 
and attendance of another person.  See 38 U.S.C.A. §§ 
1502(b); 38 C.F.R. § 3.351.  The veteran will be considered 
to be in such need if he/she: (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352 (a).  Id.

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c)

At the outset, the Board observes that the veteran is not 
blind.  She does not have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less.  Additionally, the veteran does 
not claim that she is blind.  (See November 2004 VA 
examination report).  Moreover, the veteran is not currently 
in a nursing home due to mental or physical incapacity.  This 
case turns on whether the evidence shows a factual need for 
aid and attendance.  

The evidence shows that the veteran can dress herself, 
although she did report having some problems with dressing 
the lower part of her body.  The examiner, however, noted 
that the veteran was able to fasten clothing.  (See November 
2004 VA examination report).  The veteran's caretaker 
testified during an April 2004 Board hearing that he 
sometimes had to assist the veteran with dressing.  

As it pertained to the veteran keeping herself ordinarily 
clean and presentable, the veteran's caretaker testified in 
April 2003, that the veteran sometimes needed assistance with 
showering.  The veteran reported that she needed assistance 
getting in and out of the shower, as well as the bathtub 
because of instability.  There was no indication from the 
record that she needed someone to actually bath her.  It 
appears that with some type of appliance to help her with 
stability that she would be able to get in and out of the 
shower by herself.  The examiner in November 2004 stated that 
the veteran was independent in transfers.  

Moreover, there is no indication from the record that the 
veteran cannot feed herself.  She has total function of her 
upper extremities.  In fact, the veteran reports that she 
cooks the majority of her own meals.  (See November 2004 VA 
examination report).  

The veteran reports during a November 2004 VA examination 
that she used a bedside commode and occasionally needed 
assistance getting on and off of the commode.  The examiner 
stated that the veteran's toileting were impaired primarily 
because of obesity.  While the evidence tends to show that 
the veteran has some problems with getting on and off of the 
toilet, it appears that given the full function of her upper 
body that she could use some type of assisting equipment to 
help her get on and off of the toilet.  The examiner stated 
that the veteran had no problems with transfers.  There is no 
evidence showing that the veteran is incapable of attending 
to the wants of nature.  The veteran denied having any 
urinary/bladder incontinence.  It does not appear that she 
would specifically need the aid of another to perform the 
functions of using the bathroom if she used some type of 
equipment (i.e. crutch, etc) to help stabilize her.  The 
evidence tends to suggest that the veteran takes care of the 
wants of nature by herself.  Her caretaker stated that 
"sometimes" the veteran needed assistance with getting on 
and off the toilet.  He never, however, reported and the 
veteran does not claim, that he had to take care of any of 
the specific functions associated with attending to the wants 
of nature for the veteran.  

The evidence shows that the veteran can feed herself, bathe 
herself and take care of the wants of nature by herself.  
This is further supported by the veteran's report during a 
December 2004 psychiatric examination in which she stated 
that she had a person who lived in her home and was there to 
help her with things like housework and running errands, but 
that he did not help her with her personal care.

As it pertains to incapacity physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to her daily 
environment, the Board notes that there are a few medical 
reports which speak to this.  In December 1999, a VA staff 
psychiatrist stated that the veteran would benefit from 
having a companion live in her home.  He stated that she 
needed someone to talk over her daily life experiences with 
and to help her keep her perspective.  In September 2000, 
that same psychiatrist stated that the veteran was in need of 
a caregiver for her psychiatric condition, as she was often 
suicidal.  He reported that the caregiver was a type of 
social support and was not needed for travel purposes and 
that it was not necessary for the caregiver to be present 24 
hours a day.  While the VA staff psychiatrist suggested that 
the veteran have a companion live with her so that she could 
have someone to talk to due to her psychiatric disability, it 
did not state that her psychiatric problems required 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  The 
physician stated that the purpose for a companion was social 
support.

A January 2004 letter by Peter J. Ochoa, MD related that the 
veteran had a significant medical condition that required her 
to have a live-in aide.  He related that the veteran was 
unable to take care of herself totally and would benefit from 
this care.  The Board notes that this report is very vague.  
It does not specially address the type of care that the 
veteran needed.  The evidence shows that the veteran can 
dress herself, cook for herself and take care of the wants of 
nature by herself.  The evidence does, however, show that the 
veteran has some instability problems due to her obesity 
which made it difficult at times for her to get in and out of 
the shower and on and off of the toilet.  The evidence does 
not clearly show that the assistance of another is the only 
way that she can perform these functions.  It was noted that 
the veteran was largely independent in transfers.  (See 
November 2004 VA examination report).  Additionally, as noted 
previously, the veteran reported during a December 2004 VA 
psychiatric examination that she took care of her own 
personal care needs.

The Board notes that the evidence shows that the veteran has 
difficulty performing household chores such as cleaning and 
laundry and shopping.  (See April 2003 Board hearing and 
November 2004 VA examination report).  This type of 
assistance, however, is not covered under the VA criteria 
governing the need for regular aid and attendance of another.

While the Board notes that a VA examiner in December 1999, a 
private doctor in January 2004 and the VA examiner in 
November 2004, related that the veteran required assistance, 
as noted above, the type of assistance required under VA 
regulations for meeting the criteria for the need of regular 
aid and attendance has not been demonstrated.  

In sum, the evidence shows that the veteran cooks for 
herself, feeds herself, can bathe herself, and can take care 
of the wants of nature by herself.  The evidence primarily 
shows that her obesity causes some instability problems, as 
far as getting on and off the toilet and getting in and out 
of the shower, but it appear that she is still able to 
accomplish these tasks, given the fact that she reports 
handling her own personal care.  While the record shows that 
the veteran has psychiatric problems, and that having someone 
live with her could be a social support for her, there is no 
evidence showing that she needs the regular aid and 
attendance of another person as a result of her psychiatric 
disorder, to protect her from the hazards or dangers incident 
to her daily environment.  Given the totality of the 
evidence, the Board finds that the veteran is not so helpless 
or nearly so helpless as to require the regular aid and 
attendance of another person under VA law.  As such, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt 


doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, including PTSD 
is denied.

Special monthly pension based on the need for regular aid and 
attendance is denied.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


